Citation Nr: 0102169	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 14, 1997 
for the grant of service connection for a psychiatric 
disorder, encompassing a schizoaffective disorder, paranoid-
type schizophrenia, and a history of bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1977 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The Board observes that the RO's April 1999 Statement of the 
Case addressed the issue on appeal as one concerning claimed 
clear and unmistakable error in two prior RO decisions.  
However, during the November 2000 VA Travel Board hearing, 
the veteran and the undersigned Board member agreed that the 
issue on appeal was entitlement to an effective date prior to 
January 14, 1997 for the grant of service connection for a 
psychiatric disorder, encompassing a schizoaffective 
disorder, paranoid-type schizophrenia, and a history of 
bipolar disorder.  The Board will thus adjudicate this case 
as such.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
nervous disorder was denied in RO decisions issued in July 
1981 and March 1988; the veteran was notified of such 
decisions but did not respond to either decision within one 
year of notification.

2.  The veteran's present claim for service connection for a 
psychiatric disorder was received by the RO on January 14, 
1997.




CONCLUSION OF LAW

The criteria for an effective date prior to January 14, 1997 
for the grant of service connection for a psychiatric 
disorder, encompassing a schizoaffective disorder, paranoid-
type schizophrenia, and a history of bipolar disorder, have 
not been met.  38 U.S.C.A. §§ 5110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  In cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

In reviewing the relevant procedural history in this case, 
the Board observes that on July 17, 1978, the New Orleans 
VARO received the veteran's initial claim for service 
connection for a nervous disorder.  Subsequently, in a July 
1981 rating decision, the RO denied this claim and informed 
the veteran of this denial in August 1981.  The next 
correspondence from the veteran regarding this claim was 
received by the Jackson, Mississippi VARO in July 1987.  A 
March 1988 deferred rating decision indicates that the New 
Orleans VARO found the evidence of record to be insufficient 
for rating purposes because the veteran had failed to report 
for a VA examination.  As such, in a letter issued in the 
same month, the RO informed the veteran that his claim would 
have to be denied because he had failed to report for a 
scheduled examination.  This letter includes a description of 
the veteran's appellate rights and responsibilities, 
including the time limits for filing an appeal.

The veteran has argued that the July 1981 rating decision 
denying service connection for a nervous disorder is not 
final under 38 U.S.C.A. § 7105(c) (West 1991) in view of the 
holding of the United States Court of Appeals for the Federal 
Circuit in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA 
failure to obtain pertinent service medical records (SMRs) 
specifically requested by the claimant, and failure to 
provide the claimant with notice explaining the deficiency, 
constitutes a grave procedural error such that the claim does 
not become final for purposes of appeal).  

Thus, under Hayre, a single request by the RO for pertinent 
SMRs specifically requested by a claimant and not obtained by 
the RO does not fulfill the duty to assist in certain 
circumstances.  Inherent in the duty to assist is a 
requirement to notify a claimant if the VA is unable to 
obtain pertinent SMRs specifically requested by the veteran 
so that he may know the basis for the denial of the claim; 
may independently attempt to obtain the SMRs; and may submit 
alternative evidence and/or a timely appeal.  Id.  See also 
38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)).  The elimination of the 
requirement that claims be well-grounded in order to trigger 
VA assistance in developing a claim under the VCA, which 
became effective November 9, 2000, is of no controlling 
significance in this case because no further development now 
would change the evidence upon which prior decisions were 
based.  The veteran and his representative conceded at the 
hearing before the undersigned that all pertinent records had 
been obtained by the time of the RO's March 1988 decision.  

The Board acknowledges the veteran's argument under Hayre, 
but would point out that the facts at hand are markedly 
distinguishable from the facts presented in Hayre.  The 
claims file shows that the RO made several requests for SMRs 
from the local Marine Corps unit, the Marine Corps Reserve 
Forces Administrative Center and the National Personnel 
Records Center (NPRC) prior to the issuance of the July 1981 
rating decision.  The requests, beginning in August 1978, 
specified the place of in-service treatment from the New 
Orleans area naval hospital reported by the veteran.  
However, all responses were negative.  Although there is no 
record that the hospital was contacted directly, as contended 
by the veteran's representative, the RO informed the veteran 
of the unavailability of these records in April 1979 and at 
the time of the July 1981 rating decision.  

Given the RO's multiple efforts to obtain service medical 
records, the Board does not find the kind of grave procedural 
error that would prevent the July 1981 rating decision from 
becoming final for purposes of appeal under Hayre.  In any 
event, after the veteran requested that his claim be reopened 
in July 1987 and his previously unavailable SMRs were 
received, the case could have been decided as if the SMRs had 
been mislaid under 38 C.F.R. § 3.400(q) if the veteran had 
not failed to report for a scheduled VA examination.  Thus, 
even conceding for discussion purposes that finality did not 
attach to the July 1981 rating decision, no such grave 
procedural errors were associated with the March 1988 
decision.

As to the March 1988 decision, the Board appreciates the 
veteran's testimony to the effect that 1987 was a bad year 
for him emotionally and he was wandering the streets at times 
when family members were assisting him with his claim.  As 
contended in the veteran's behalf, records confirm that he 
was hospitalized by VA at Biloxi from June 19 to August 18, 
1987 for treatment of schizophrenia.  At the time of his 
discharge, however, he was considered competent and 
employable.  In fact, he submitted additional correspondence 
and evidence for his claim in September and October 1987.  

The Board also observes that VA had notified the veteran 
concerning an examination on several occasions over a period 
of several months.  He was informed in a November 1987 letter 
that he would be notified of the examination date in 
connection with his claim and the importance of reporting.  
The notice to report for the examination on February 11, 
1988, issued on February 2, 1988, included instructions to 
notify the hospital if he was unable to keep the scheduled 
appointment and a new appointment would be arranged.  In the 
RO denial letter of March 21, 1988, the veteran was informed 
that he must undergo an examination and had failed to do so, 
but that if he provided notice of his willingness to report 
for examination it would be rescheduled and his claim would 
be reconsidered.  He was also informed of his appeal rights 
in the same letter.  No further communication was received 
from the veteran and good cause is not shown in failing to 
initiate an appeal of the 1988 decision.  See 38 C.F.R. 
§ 3.109(b) (2000).  Under the circumstances, under 38 
U.S.C.A. § 7105(c) (West 1991), the July 1981 and March 1988 
RO decisions are final because the veteran did not initiate 
an appeal of either decision.  

As such, the effective date for the grant of service 
connection for a psychiatric disorder must be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2000).  The 
veteran's present application was received by the RO on 
January 14, 1997, and that was the earliest communication 
following the denial of his claim in 1988.  As this date is 
the latest of the dates set forth under 38 C.F.R. 
§ 3.400(q)(1)(i) (2000), the Board finds no legal basis for 
an effective date prior to January 14, 1997 for the grant of 
service connection for a psychiatric disorder. 


ORDER

The claim of entitlement to an effective date prior to 
January 14, 1997 for the grant of service connection for a 
psychiatric disorder, encompassing a schizoaffective 
disorder, paranoid-type schizophrenia, and a history of 
bipolar disorder, is denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

